UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

CORNING INCORPORATED,
                                                                        DECISION AND ORDER
                                        Plaintiff,
                                                                        18-CV-6739L
                        v.


SHENZHEN XINHAO PHOTOELECTRIC
TECHNOLOGY CO., LTD,

                              Defendant.
________________________________________________



                                         INTRODUCTION

        Plaintiff Corning Incorporated (“Corning”) brought this action in 2018 against defendant

Shenzhen Xinhao Photoelectric Technology Co., Ltd. (“Xinhao”). Plaintiff has asserted two causes

of action, both of which allege that Xinhao has breached the terms of a contract between Corning

and Xinhao relating to Xinhao’s “finishing” of cell phone cover glass manufactured by Corning.

Jurisdiction is premised on diversity of citizenship under 28 U.S.C. § 1332.

        On August 13, 2020, the Court issued a Decision and Order (Dkt. #28) denying Xinhao’s

motion (Dkt. #16) to dismiss the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. 478 F.Supp.3d 456. Familiarity with that decision is assumed.

        On August 27, 2020, Xinhao filed an answer to the complaint (Dkt. #29), asserting several

affirmative defenses, as well as counterclaims for tortious interference with contractual relationships,

tortious interference with prospective economic advantage, injurious falsehood, rescission, and

breach of contract.
         Corning filed a motion (Dkt. #32) on October 1, 2020, to dismiss all of Xinhao’s

counterclaims and to strike four of its affirmative defenses. The parties thereafter stipulated to

extend Xinhao’s time to file an amended answer, which Xinhao did on November 5, 2020.1 The

amended answer asserted four counterclaims: tortious interference with contractual relationships,

tortious interference with prospective economic advantage, rescission/reformation, and breach of

contract. Unlike the original answer, which alleged tortious interference with respect to “third-party

cover glass manufacturers” generically, each of the two tortious-interference counterclaims in the

amended answer alleged a particular contract and contractual relationship between Xinhao and

another company. The third counterclaim was similar to the rescission counterclaim in the original

answer, but included additional allegations and sought either rescission or reformation of the parties’

contract. The breach of contract counterclaim also added further factual allegations.

         Pursuant to another stipulation of the parties, Xinhao filed a “revised corrected first amended

answer” (Dkt. #45). That answer is substantially identical to the previously-filed amended answer,

and contains the same counterclaims. It appears that they differ only insofar as the most recently

filed answer, which was filed under seal, identifies by name the companies with which Xinhao has

had contracts or sought to enter into contracts. In the previous complaint, those companies were

identified by fictitious names.2

         Corning has filed another motion (Dkt. #48) to dismiss three of Xinhao’s counterclaims and

to strike three of its affirmative defenses. Xinhao has responded to that motion (Dkt. #55).


         1
           Xinhao filed two amended answers on that date (Dkt. #35, #36). The only apparent difference between
them is that the second-filed answer is captioned, “Amended Answer,” rather than simply “Answer.”
         2
           Since the revised corrected first amended answer is now the operative pleading filed by Xinhao, it will be
referred to henceforth simply as the “answer.”

                                                          2
        On May 21, 2021, defense counsel advised the Court that it was withdrawing its third

counterclaim for rescission/reformation, and its affirmative defense of mistake. (Dkt. #63.) What

is now pending before the Court is Corning’s motion to dismiss the counterclaims for tortious

interference with contractual relations and prospective economic advantage, and to strike Xinhao’s

affirmative defenses of patent misuse and unconscionability.



                                            DISCUSSION

I. Corning’s Motion to Dismiss Xinhao’s Counterclaims

        A. General Principles

        A motion to dismiss a counterclaim is evaluated under the same standard as a motion to

dismiss a complaint. Feng Xue v. Koenig, No. 19 Civ. 7630, 2021 WL 1092503, at *5 (S.D.N.Y.

Mar. 22, 2021) (citing Radiancy, Inc. v. Viatek Consumer Prod. Grp., Inc., 138 F.Supp.3d 303, 313

(S.D.N.Y. 2014)). Under that standard, to survive a motion to dismiss, the counterclaim must

contain sufficient factual matter to state a claim for relief that is plausible on its face. Oneida Indian

Nation v. Phillips, 981 F.3d 157, 165 (2d Cir. 2020).

        In deciding a Rule 12(b)(6) motion to dismiss a counterclaim, the court must accept all well-

pleaded factual allegations in the counterclaim as true. Lynch v. City of New York, 952 F.3d 67,

74-75 (2d Cir. 2020). The court must draw all reasonable inferences in favor of the non-moving

party, In re Elevator Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007), but “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Only a pleading that “states a plausible claim for relief survives

a motion to dismiss.” Id. at 679.


                                                    3
        “In adjudicating a motion to dismiss, a court may consider only the complaint, any written

instrument attached to the complaint as an exhibit, any statements or documents incorporated in it

by reference, and any document upon which the complaint heavily relies.” In re Thelen LLP, 736

F.3d 213, 219 (2d Cir. 2013). “Dismissal is appropriate when ‘it is clear from the face of the

complaint, and matters of which the court may take judicial notice, that the ... claims are barred as

a matter of law.’” Parkcentral Global Hub Ltd. v. Porsche Auto. Holdings SE, 763 F.3d 198,

208-209 (2d Cir. 2014) (quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir. 2000)).



        B. Counterclaim for Tortious Interference with Contractual Relations

        In its first counterclaim, Xinhao alleges that it has “contracted with third-party mobile device

companies,” one of which is named, “to provide finished cover glass made from unfinished glass

sourced from Corning and third-party cover-glass manufacturers for use in their mobile devices.”

Xinhao alleges that it and that named company “executed an agreement related to providing finished

glass that took effect on April 5, 2017.” (Dkt. #45 ¶ 29.)3

        Xinhao further alleges, on information and belief, that Corning has actual knowledge of that

contract, and that Corning “has engaged in acts designed to induce a breach, disruption, or otherwise

render impossible performance of Xinhao’s contractual relationships ... .” Id. ¶¶ 30-32. Specifically,

Xinhao alleges that a Corning employee, Fu Juncai, told representatives of the named third-party

company that Corning could not or would not sell Corning Gorilla Glass to Xinhao. Id.




        3
          The company is named in the unredacted answer (Dkt. #45), which has been filed under seal. The name
of the company has been redacted from the unsealed, publicly filed copy of the answer. (Dkt #42).

                                                       4
        Xinhao further states that “[a]s a result of Corning’s actions, Xinhao’s contracts with mobile

device companies and/or third-party cover-glass manufacturers have been breached.”                  The

counterclaim alleges that the named company “has not sourced or purchased finished Corning

Gorilla Glass from Xinhao” and that “Xinhao has been unable to supply [the company] with finished

Corning Gorilla Glass.” Id. ¶¶ 33, 34.

        Although framed in terms of interference with “contractual relations,” this counterclaim is

essentially a claim for tortious interference with contract, i.e., with actual as opposed to prospective

contractual relations. Under New York law, such a claim requires: “(1) the existence of a valid

contract between the plaintiff and a third party, (2) defendant’s knowledge of that contract, (3)

defendant’s intentional procurement of the third-party’s breach of the contract without justification,

(4) actual breach of the contract, and (5) damages resulting therefrom.” Rich v. Fox News Network,

LLC, 939 F.3d 112, 126-27 (2d Cir. 2019) (quoting Lama Holding Co. v. Smith Barney Inc., 88

N.Y.2d 413, 425 (1996)).

        To state a claim for tortious interference with contract, a “plaintiff must identify the specific

third-party contract with which the defendant allegedly interfered.” MMS Trading Co. Pty Ltd. v.

Hutton Toys LLC, 20-CV-1360, 2021 WL 1193947, at *12 (E.D.N.Y. Mar. 29, 2021) (citing Valley

Lane Indus. Co. v. Victoria's Secret Direct Brand Mgmt., LLC, 455 F.App’x 102, 104 (2d Cir.

2012)). It is not enough to describe the contract in general terms, though; “[i]t is imperative that, in

bringing a tortious interference claim, a plaintiff identify ‘the relevant terms of the contract[] that

existed’ that were breached by defendant.” Alvarado v. Mount Pleasant Cottage Sch. Dist., 404

F.Supp.3d 763, 791 (S.D.N.Y. 2019) (citing Leadsinger, Inc. v. Cole, No. 05 Civ. 5606, 2006 WL

2320544, at *12 (S.D.N.Y. Aug. 10, 2006)).


                                                   5
       With respect to the defendant’s knowledge and intent, the defendant need not have been

“aware of all the details” of the contract, but it must have had “actual knowledge of the specific

contract.” Medtech Products Inc. v. Ranir, LLC, 596 F.Supp.2d 778, 796 (S.D.N.Y. 2008). A

defendant’s general awareness that the plaintiff did business with third parties is not enough. See

A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, LLC, No. 12 Civ. 4828, 2018 WL 1273343, at *11

(S.D.N.Y. Mar. 5, 2018) (“General allegations that a party ‘knew or should have known’ about the

contract in question fall short” of the requirements of a tortious-interference claim).

       For that matter, even the alleged tortfeasor’s knowledge that some contract existed is

insufficient. Although “a plaintiff is not required to prove that the defendant had perfect or precise

knowledge of the terms and conditions of the contracts in issue,” Guzik v. Albright, No. 16 Civ.

2257, 2018 WL 4386084, at *6 (S.D.N.Y. Sept. 14, 2018), “the plaintiff must plead specific

allegations of the defendant’s knowledge of the contract, including some knowledge of the terms and

conditions of the allegedly interfered-with contract.” Taboola, Inc. v. Ezoic Inc., 17 Civ. 9909, 2020

WL 1900496, at *10 (S.D.N.Y. Apr. 17, 2020) (internal quotes and citations omitted). See also State

Street Global Advisors Trust Company v. Visbal, 431 F.Supp.3d 322, 349 (S.D.N.Y. 2020) (“under

New York law, a plaintiff must have some knowledge of the terms and conditions of the

allegedly-interfered-with contract”); Wellington Shields & Co. LLC v. Breakwater Inv. Mgmt. LLC,

No. 14-cv-7529, 2016 WL 5414979, at *4 (S.D.N.Y. Mar. 18, 2016) (“Plaintiff must show that

Defendants had actual knowledge of the terms of the contract and of the contractual obligation that

was allegedly breached”); Medtech Products Inc. v. Ranir, LLC, 596 F.Supp.2d 778, 797 (S.D.N.Y.

2008) (finding “general claim of [a defendant’s] knowledge of the contracts” insufficient to show

that defendant “was aware of the limitations [the contracts] imposed”); Sutton 58 Associates LLC


                                                  6
v. Pilevsky, 36 N.Y.3d 297, 311 (2020) (stating that litigation of tortious-interference claim “will

require resolution of whether ... plaintiff had a valid contract with the borrowers [and] defendants

had knowledge of that contract and its relevant terms”) (emphasis added), petition for cert. filed, No.

20-1483 (Apr. 20, 2021).

          In addition to having actual knowledge of an existing contract, the defendant must also have

“specifically intended to interfere with the relevant contract.” Wellington Shields, 2016 WL

5414979, at *5. Although the defendant need not have acted out of malice, “the interference must

be intentional and an interference that is merely an intrusion that is negligent or incident to some

other lawful purpose is not enough.” Northern Shipping Funds I, L.L.C. v. Icon Capital Corp.

Eyeglasses, No. 12 Civ. 3584, 2013 WL 1500333, at *4 (S.D.N.Y. Apr. 12, 2013)) (internal

quotation marks omitted). Accordingly, “[t]o satisfy the third element of the claim, intentional

procurement of the breach, ‘it is not enough that a defendant engaged in conduct with a third-party

that happened to constitute a breach of the third party’s contract with the plaintiff; instead a plaintiff

must allege facts showing that the defendant’s objective was to procure such a breach.’” RANA

Techs. Enter. v. L3Harris Techs. Inc., No. 20-CV-6343, 2021 WL 130972, at *5 (W.D.N.Y. Jan. 14,

2021) (quoting Prospect Funding Holdings, LLC v. Vinson, 256 F. Supp.3d 318, 327-28 (S.D.N.Y.

2017)).

          Finally, a plaintiff cannot prevail on an intentional-interference claim unless it demonstrates

an actual breach of the specified contract. See NBT Bancorp Inc. v. Fleet/Norstar Financial Group,

Inc., 87 N.Y.2d 614, 620-21 (1996) (“breach of contract has repeatedly been listed among the

elements of a claim for tortious interference with contractual relations”). See, e.g., Kirch v. Liberty

Media Corp., 449 F.3d 388, 402 (2d Cir. 2006) (affirming dismissal of a tortious interference with


                                                    7
contract claim on the basis that “plaintiffs fail[ed] to allege ... actual breach” of a contract where the

alleged acts did “not amount to an allegation that [the contracting party] violated the terms of a

contract”); INV Accelerator, LLC v. MX Techs., Inc., No. 19 Civ. 2276, 2020 WL 882902, at *5

(S.D.N.Y. Feb. 24, 2020) (finding that counterclaim defendant failed to allege an actual breach of

relevant contract, where “[t]here [was] no information as to how” the relevant third party breached

the contract).

        Corning asserts that this counterclaim must be dismissed on a number of grounds. Corning

contends that Xinhao has not adequately pleaded the existence or terms of a contract with any third

parties, of which Corning was aware and as to which Corning intentionally procured a breach.

Xinhao responds that none of the grounds relied upon by Corning provide an adequate basis for

dismissal.

        Xinhao has identified only one contract, its alleged contract with a particular company. But

Xinhao has pleaded little more than the name of the other company, the date of the contract, and its

general subject matter. Xinhao has not alleged an actual breach of that contract, however. Xinhao

has alleged that “As a result of Corning’s actions, Xinhao’s contracts with mobile device companies

and/or third-party cover-glass manufacturers have been breached,” that the named company “has not

sourced or purchased finished Corning Gorilla Glass from Xinhao,” and that “Xinhao has been

unable to supply [that company] with finished Corning Gorilla Glass.” (Dkt. #45 ¶ 33.)

        On its face, then, this counterclaim does not literally allege that the identified contract was

breached, but only that some contracts “have been breached.” That is insufficient. See ADYB

Engineered for Life, Inc. v. Edan Admin. Servs. Ltd., No. 19-cv-7800, 2021 WL 1177532, at *19

(S.D.N.Y. Mar. 29, 2021) (“The New York Court of Appeals and the Second Circuit ... have


                                                    8
consistently emphasized the necessity of an actual breach by the third party”) (collecting cases). See

also Valley Lane Indus., 455 F.App’x at 104 (“Without providing additional factual allegations

regarding, inter alia, the formation of the contract, the date it took place, and the contract’s major

terms, the proposed amended complaint ... fails to sufficiently plead the existence of a contract”).

        Regardless of which contract or contracts were allegedly breached, the counterclaim does not

explain the nature of the alleged breach, or which party to the contract committed the breach.

Xinhao’s allegations that the named company “has not sourced or purchased finished Corning

Gorilla Glass from Xinhao” and that “Xinhao has been unable to supply [that company] with

finished Corning Gorilla Glass” do not show that this amounted to a breach of the contract between

Xinhao and that company, much less explain how it did so. See Popat v. Levy, 328 F.Supp.3d 106,

132 (W.D.N.Y. 2018) (“Conclusory allegations that a breach has occurred absent any factual support

are insufficient”); Skyline Travel, Inc. v. Emirates, No. 09 Civ. 8007, 2011 WL 1239783, at *5

(S.D.N.Y. Mar. 28, 2011) (plaintiff’s allegation that “there were breaches, interferences ... [and] total

failures of performance of contractual duties” was “insufficient to plead the actual breach of the

[underlying] contract, which is an essential element of the tortious interference with contract claim”),

aff’d, 476 F.App’x 480 (2d Cir. 2012).

        While this counterclaim fails on that ground alone, Xinhao also fails to allege facts showing

that Corning was aware of the contract and intentionally procured its breach.

Xinhao’s only specific allegation in this regard is that after this suit was commenced, a Corning

employee told a procurement employee of the other company that Corning could not sell Gorilla

Glass to Xinhao. (Dkt. #45 ¶¶ 31, 32.) While that might arguably show some awareness on

Corning’s part that there was a contract between Xinhao and the other company, to state a claim for


                                                   9
tortious interference with contract the plaintiff must plead facts showing not only that defendant had

knowledge of the existence of a contract, but that it had “actual knowledge of the terms of the

contract and of the contractual obligation that was allegedly breached.” State Street Global Advisors,

431 F.Supp.3d at 348. See also Symquest Group, Inc. v. Canon U.S.A., Inc., 186 F.Supp.3d 257, 267

(E.D.N.Y. 2016) (defendant’s notifying plaintiff’s end users that defendant was no longer supplying

parts to plaintiff and informing them of alternative sources did not show that defendant induced end

users to breach their contracts with plaintiff).

        In short, Xinhao has alleged no more than the bare elements of this claim. There are virtually

no factual allegations to support it. That is plainly insufficient under the federal pleading standards.

See Iqbal, 556 U.S. at 678 (to survive a motion to dismiss, a complaint must offer more than “bare

assertions,” “conclusory” allegations, or a “formulaic recitation of the elements of a cause of

action”). See also Burrowes v. Combs, 25 A.D.3d 370, 373 (1st Dep’t 2006) (“[T]o avoid dismissal

of a tortious interference with contract claim a plaintiff must support his claim with more than mere

speculation”); Ahluwalia v. St. George’s Univ., LLC, 63 F.Supp.3d 251, 266 (E.D.N.Y. 2014)

(“conclusory allegations of interference with an unspecified contract are insufficient”) (internal

quotation marks and citation omitted), aff’d, 626 F.App’x 297 (2d Cir. 2015).

        The Court also notes that many of Xinhao’s allegations, skeletal as they are, are made on

information and belief. The law is clear that “[a] litigant cannot merely plop ‘upon information and

belief’ in front of a conclusory allegation and thereby render it non-conclusory.” Citizens United v.

Schneiderman, 882 F.3d 374, 384 (2d Cir. 2018). “Those magic words will only make otherwise

unsupported claims plausible when ‘the facts are peculiarly within the possession and control of the

defendant or where the belief is based on factual information that makes the inference of culpability


                                                   10
plausible’”). Id. at 384-85 (quoting Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir.

2010)). That is certainly not the case here, since Xinhao would presumably be in a position to know

if any of its contracts have been breached and if so, whether and how Corning played a role in the

breach.

          Corning also relies on the Noerr-Pennington doctrine, which is a judicially created defense

against certain business torts for activity that implicates the First Amendment guarantee of the right

to petition the government for redress of grievances. “Established by the United States Supreme

Court in Eastern Railroad Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961),

and United Mine Workers of America v. Pennington, 381 U.S. 657 (1965), this First Amendment

doctrine protects efforts to influence governmental action through litigation and lobbying.” Singh

v. NTYCL 2009-A Trust, 683 F.App’x 76, 77 (2d Cir. 2017). The doctrine has been extended to

encompass various types of pre-litigation communications, and has been applied in the context of

tortious-interference claims. See id.; Singh v. City of New York, No. 19-CV-5030, 2020 WL

5752157, at *17 n. 16 (E.D.N.Y. Sept. 24, 2020).

          At oral argument on the pending motion, counsel for Corning stated that Corning does not

need to rely on the Noerr-Pennington doctrine as to the “current iteration” of the counterclaims.

Counsel for Xinhao contended that the doctrine simply does not apply here, but concurred that the

Court need not decide whether it does. Since both sides agree on that score (albeit for different

reasons), the Court declines to consider Corning’s Noerr-Pennington argument.




                                                  11
        C. Counterclaim for Tortious Interference with Prospective Economic Advantage

        In its second counterclaim, Xinhao alleges the following.

        Xinhao “has business relationships with several third-party mobile device companies and

manufacturers,” and Corning has knowledge of those relationships. (Dkt. #45 ¶¶ 38, 39.) In

September 2020, Xinhao gave a quote to one particular company to provide finished glass, but was

not awarded the contract. That company informed Xinhao that the contract had been awarded to

another finisher, Kaimao Photoelectric Sci. & Tech. Co. (“Kaimao”), and that Corning had offered

Gorilla Glass to Kaimao at a substantially reduced price. Xinhao alleges on information and belief

that Corning deliberately sought to undercut Xinhao’s bid and damage its relationship with the other

company.

        To state a claim for tortious interference with prospective economic advantage (also known

as tortious interference with business relations), a plaintiff must allege that “(1) the plaintiff had

business relations with a third party; (2) the defendant interfered with those business relations; (3)

the defendant acted for a wrongful purpose or used dishonest, unfair, or improper means; and (4) the

defendant’s acts injured the relationship.” 16 Casa Duse, LLC v. Merkin, 791 F.3d 247, 261 (2d Cir.

2015) (citation omitted) (quoting Catskill Dev., L.L.C. v. Park Place Ent. Corp., 547 F.3d 115, 132

(2d Cir. 2008)). The plaintiff must also allege that “plaintiff would have entered into an economic

relationship but for the defendant’s wrongful conduct.” Downtown Music Publishing LLC v. Peloton

Interactive, Inc., 436 F. Supp. 3d 754, 766 (S.D.N.Y. 2020) (quoting Premium Mortg. Corp. v.

Equifax, Inc., 583 F.3d 103, 107 (2d Cir. 2009)). In addition, “[t]o state a claim for interference with

prospective business relations under New York law, a defendant must have engaged in ‘conduct

directed not at the plaintiff itself, but at the party with which the plaintiff has or seeks to have a


                                                  12
relationship.’” MMS Trading, 2021 WL 1193947, at *14 (quoting Carvel Corp. v. Noonan, 3

N.Y.3d 182, 192 (2004).

         The elements of this tort are similar to those of intentional interference with contract, except

that the defendant’s conduct must amount to a crime or an independent tort, or some “wrongful

means,” or the defendant must have acted “solely out of malice.” See Carvel, 3 N.Y.3d at190;

Friedman v. Coldwater Creek, Inc., 321 F.App’x 58, 60 (2d Cir. 2009). See also Valley Lane Indus.,

455 F.App’x at 106 (“In the case of tortious interference with business relations, ... the ‘plaintiff

must show more culpable conduct on the part of the defendant’” than with tortious interference with

contract) (quoting Carvel, 3 N.Y.3d at 190).

         “Wrongful means” include “physical violence, fraud or misrepresentation, civil suits and

criminal prosecutions” and “extreme and unfair economic pressure.” Id. (quoting Guard-Life Corp.

v. S. Parker Hardware Mfg. Corp., 50 N.Y.2d 183 (1980), and Carvel, 3 N.Y.3d at 190). But “[i]f

the defendant's ‘motive in interfering ... was normal economic self-interest,’ the defendant did not

use unlawful means.” MMS Trading, 2021 WL 1193947, at *14 (quoting Carvel, 3 N.Y.3d at 190);

accord Pike Co. v. Universal Concrete Products, Inc., No. 17-CV-6365, at *13 (W.D.N.Y. Mar. 10,

2021).

         Xinhao’s second counterclaim fall far short of meeting these standards. First, to the extent

that the complaint alleges generally that Xinhao has business relationships with “several” third-party

cover glass manufacturers and mobile device companies and manufacturers, and that Corning has

engaged in unspecified acts designed to disrupt or otherwise injure those relationships, the claim is

insufficiently specific. “New York courts have placed some limits on what constitutes ‘business

relations’ by rejecting, for example, a claim containing ‘only a general allegation of interference with


                                                   13
customers without any sufficiently particular allegation of interference with a specific ... business

relationship.’” 16 Casa Duse, 791 F.3d at 262 (quoting McGill v. Parker, 582 N.Y.S.2d 91, 95 (App.

Div. 1992)). The plaintiff must “identify the potential customers at issue when asserting a cause of

action for interference with prospective economic advantage.” Lesesne v. Brimecome, 918

F.Supp.2d 221, 227 (S.D.N.Y. 2013); see also Deaton v. Napoli, 17-CV-4592, 2019 WL 4736722,

at *8 (E.D.N.Y. Sept. 27, 2019) (“Failure to identify a specific business relationship with a third

party is a ‘fatal’ deficiency to pleading tortious interference”). See, e.g., Kid Car NY, LLC v.

Kidmoto Techs. LLC, __ F.Supp.3d __, 2021 WL 466975, at *14 (S.D.N.Y. 2021) (“To the extent

the Counterclaim fails to identify a specific business relationship, its claim for tortious interference

with prospective business advantage cannot survive a motion to dismiss”).

       Xinhao has identified only one third party, the company to which Xinhao submitted a bid in

September 2020. Xinhao alleges that the company had purchased finished Gorilla Glass from

Xinhao in the past, but on this occasion awarded the contract to a competitor of Xinhao.

       The only alleged act of Corning in connection with this matter is that Corning offered its

glass to Xinhao’s competitor at a “substantially reduced price.” It was entirely within Corning’s

purview to do so. There are no facts alleged that Corning engaged in dishonest or otherwise

improper behavior, or that it acted “solely out of malice” with intent to harm Xinhao. See Abbott

Labs. v. Adelphia Supply USA, No. 15-CV-5826, 2017 WL 5992355, at *12 (E.D.N.Y. Aug. 10,

2017); United Mag. Co. v. Murdoch Mags. Distr., 146 F.Supp.2d 385, 408 (S.D.N.Y. 2001), aff’d,

279 F.App’x 14 (2d Cir. 2008).

       Even if Corning offered Gorilla Glass to Xinhao’s competitor at a low price in the hope that

the competitor would be awarded the contract at issue, that was not wrongful. At the time Xinhao


                                                  14
submitted its bid in September 2020, Corning had long since ceased providing Gorilla Glass to

Xinhao because of Corning’s belief that Xinhao was violating the parties’ contract. It was entirely

rational and reasonable for Corning to offer to sell Gorilla Glass to a different company at an

attractive price, hoping that the end user would accept that company’s bid and purchase Gorilla

Glass.

         At most, then, Corning simply acted out of “normal economic self-interest,” which without

more does not give rise to a claim. See 16 Casa Duse, 791 F.3d at 261 (“When a defendant has acted

with a permissible purpose, such as ‘normal economic self-interest,’ wrongful means have not been

shown, even if the defendant was ‘indifferent to the [plaintiff’s] fate’”) (quoting Carvel, 3 N.Y.3d

at 190); see, e.g., Exec. Trim Constr., Inc. v. Gross, No. 20-cv-544, 2021 WL 919865, at *9

(N.D.N.Y. Mar. 10, 2021) (allegation that defendant, a former employee of plaintiff, made

disparaging remarks about plaintiff to a potential customer in an attempt to divert business to his new

employer showed no more than that defendant acted out of normal self-interest). In short, all that

Xinhao alleges is that it lost out on one bid because Corning offered its Gorilla Glass to a competitor

of Xinhao at a relatively low price. That does not provide a basis for a claim of tortious interference

with prospective economic advantage.

         Xinhao’s assertion that Corning has used “economic pressure” to induce third parties not to

do business with Xinhao fares no better. For one thing, Corning’s single alleged act–agreeing to sell

Gorilla Glass to Xinhao’s competitor at a low price–was not directed toward any third party with

whom Xinhao sought to enter into a contractual relationship. See MMS Trading, 2021 WL 1193947

at *14 (“To state a claim for interference with prospective business relations under New York law,

a defendant must have engaged in ‘conduct directed ... at the party with which the plaintiff has or


                                                  15
seeks to have a relationship’”) (quoting Carvel, 3 N.Y.3d at 192). See also G.K.A. Beverage Corp.

v. Honickman, 55 F.3d 762, 768 (2d Cir. 1995) (claim dismissed because alleged conduct was not

directed at plaintiff’s customers); Fonar Corp. v. Magnetic Resonance Plus, Inc., 957 F.Supp. 477,

482 (S.D.N.Y. 1997) (“under New York law, in order for a party to make out a claim for tortious

interference with prospective economic advantage, the defendant must ... direct some activities

towards the third party”); Piccoli A/S v. Calvin Klein Jeanswear Co., 19 F.Supp.2d 157, 167-168

(S.D.N.Y. 1998) (finding that claim failed because “defendants’ alleged conduct concededly was not

directed towards any third party with whom [plaintiff] had an existing or prospective business

relationship”).

       Second, there was no “pressure” of any kind exerted here against anyone. Cases in which

courts have found economic pressure sufficiently alleged typically involve what amount to strong-

arm tactics or a threat of negative consequences should the third party not accede to the defendant’s

demands. See, e.g., Reading Int’l, Inc. v. Oaktree Cap. Mgmt. LLC, 317 F.Supp.2d 301, 334-35

(S.D.N.Y. 2003) (plaintiffs, who owned an independent movie theater, sufficiently stated claim for

tortious interference with prospective contractual relations based on allegation that defendant theater

chains used their monopsony status to pressure film distributors into entering exclusive licensing

agreements for the distribution of top commercial films, thereby closing plaintiffs out of the market);

Drug Emporium, Inc. v. Blue Cross of Western N.Y., Inc., 104 F.Supp.2d 184, 192 (W.D.N.Y.2000)

(allegations that pharmacies pressured HMO to exclude competitor from network sufficient to

withstand motion to dismiss); Italian and French Wine Co. v. Negociants U.S.A., 842 F.Supp. 693,

701-02 (W.D.N.Y. 1993) (wine distributor liable where it threatened to cease distribution of

supplier’s wine unless supplier breached contract with plaintiff).


                                                  16
       Nothing of the sort is alleged here. Presumably, Xinhao’s competitor was quite happy to

obtain Gorilla Glass at a good price, as was the end user that awarded the contract to the competitor.

See Carvel, 3 N.Y.3d at 192 (“Here, all Carvel did to the [plaintiff] franchisees’ customers was to

make Carvel goods available in supermarkets at attractive prices; this ... was not ‘pressure’ on these

third parties but legitimate ‘persuasion,’ and thus tortious interference with economic relations was

not established”); Flash Electronics, Inc. v. Universal Music & Video Distr. Corp., 312 F.Supp.2d

379, 405 (E.D.N.Y. 2004) (“offers of special treatment ... seem more on the level of ‘persuasion’

than anything else”).

       In sum, all that Xinhao has shown is that Corning’s willingness to furnish Gorilla Glass to

Xinhao’s competitor at a relatively low price put Xinhao at a disadvantage when it submitted a bid

on one particular contract. If that were all it took to make out a claim for tortious interference, the

courts’ dockets would be clogged with such cases. Fortunately, it is not that easy. With the aim of

“striking a balance between ‘respect for individual contract rights’ and the ‘public benefit to be

derived from unfettered competition,’” Flash Elec., 312 F.Supp.2d at 404 (quoting Guard-Life, 50

N.Y.2d at 19), courts have set a “high bar” for pleading such claims, 16 Casa Duse, 791 F.3d at 262.

Xinhao has not met that bar.



II. Corning’s Motion to Strike Affirmative Defenses

       A. Patent Misuse

       Corning has moved to strike two of Xinhao’s affirmative defenses: “patent misuse” and

“unconscionability.” In the patent misuse defense, Xinhao alleges that “Corning is attempting to

impermissibly broaden the physical scope of its U.S. patents beyond the territory of the U.S. to


                                                  17
capture activities occurring in China with anticompetitive effect.” (Dkt. #45 at 23-24.) In its

unconscionability defense, Xinhao asserts that the parties’ agreement is unenforceable as

unconscionable for several reasons, which are set forth and discussed below.

        Rule 12(f) provides that a “court may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” For such a motion to be granted, it must

be evident from the face of the defense that it is legally insufficient and that it does not plausibly set

forth grounds for the asserted defense. See GEOMC Co. v. Calmare Therapeutics Inc., 918 F.3d 92,

98 (2d Cir. 2019). The court may also consider whether the plaintiff would be prejudiced if the

defense is not stricken. Id. at 99.

        Motions to strike affirmative defenses are generally disfavored, however, and “the standard

for a plaintiff to prevail is demanding.” Trustees v. M.C.F. Associates, No. 20-cv-1033, 2021 WL

1199494, at *2 (S.D.N.Y. Mar. 30, 2021). Nevertheless, motions to strike “can serve a useful and

even important purpose.” In re Ajasa, 627 B.R. 6, 18 (Bankr. E.D.N.Y. 2021). “Motions to strike

serve to clean up the pleadings, streamline litigation, and avoid unnecessary forays into immaterial

matters.” Lokai Holdings LLC v. Twin Tiger USA LLC, 306 F. Supp. 3d 629, 645 (S.D.N.Y. 2018)

(internal quote omitted). See also Simon v. Manufacturers Hanover Trust Co., 849 F.Supp. 880, 882

(S.D.N.Y. 1994) (“motions to strike serve a useful purpose by eliminating insufficient defenses and

saving the time and expense which would otherwise be spent in litigating issues that would not affect

the outcome of the case”) (internal quote omitted). If an affirmative defense is facially meritless, a

motion so strike should therefore “be granted where doing so will clarify the issues and streamline

the case for trial.” Meisels v. Meisels, No. 19-CV-4767, 2021 WL 1924186, at *9 (E.D.N.Y. May

13, 2021).


                                                   18
        Patent misuse is an equitable defense to a claim of patent infringement. See U.S. Philips

Corp. v. Int’l Trade Comm’n, 424 F.3d 1179, 1184 (Fed. Cir. 2005). The defense “arises from the

equitable doctrine of unclean hands, and relates generally to the use of patent rights to obtain or to

coerce an unfair commercial advantage.” C.R. Bard, Inc. v. M3 Sys., Inc., 157 F.3d 1340, 1372

(Fed.Cir. 1998). The purpose of the defense is to “prevent a patentee from using the patent to obtain

market benefit beyond that which inheres in the statutory patent right.” Mallinckrodt, Inc. v.

Medipart, Inc., 976 F.2d 700, 704 (Fed. Cir. 1992).

        To prove patent misuse, the alleged infringer must show that “the patentee has impermissibly

broadened the physical or temporal scope of the patent grant with anticompetitive effect.”

Windsurfing Int’l Inc. v. AMF, Inc., 782 F.2d 995, 1001 (Fed. Cir. 1986) (internal quotation marks

omitted). If such a showing is made, the patent is rendered unenforceable but not rendered invalid.

C.R. Bard, Inc., 157 F.3d at 1372. See also Princo Corp. v. Int’l Trade Comm’n, 616 F.3d 1318,

1328 (Fed. Cir. 2010) (“When the patentee has used restrictive conditions on licenses or sales to

broaden the scope of the patent grant, [courts] have held that an accused infringer may invoke the

doctrine of patent misuse to defeat the patentee’s claim”) (internal quotation marks, citations, and

alterations omitted).

        In support of its motion to strike, Corning argues that this defense fails because Corning has

not brought a claim of patent infringement against Xinhao. Corning’s claims in this action sound

in breach of contract.

        While patent misuse is most often asserted in patent infringement cases, courts have

recognized its potential applicability in other contexts. See, e.g., B. Braun Med., Inc. v. Abbott Labs.,

124 F.3d 1419, 1426 (Fed. Cir. 1997) (express conditions accompanying sale or license of a patented


                                                   19
product “are contractual in nature and are subject to ... equitable considerations such as patent

misuse”); Home Gambling Network, Inc. v. Piche, No. 05-cv-610, 2013 WL 5492568, at *11

(D.Nev. Sept. 30, 2013) (“Because Plaintiffs bring a claim for breach of contract to enforce

provisions of a license agreement that impermissibly encompasses subject matter they affirmatively

surrendered during the course of patent prosecution, the doctrine of patent misuse bars their claim”);

Avocent Redmond Corp. v. Raritan Americas, Inc., No. 10 Civ. 6100, 2012 WL 3114855, at * 13

(S.D.N.Y. July 31, 2012) (“If a party seeks to enforce an invalid or unenforceable patent or attempts

to use its market position to secure license payments on products that are not within the scope of its

patents, patent misuse will be a defense to breach of contract”). See also Eastman Kodak Co. v.

Ricoh Co., No. 12 Civ. 3109, 2013 WL 4044896, at *6 (S.D.N.Y. Aug. 9, 2013) (stating, in suit for

breach of patent license agreement, that “the fact that a doctrine originates in the body of federal

patent law, does not mean that it will not find application in state contract law”).

       When courts have found the defense applicable to non-patent claims, the claims typically had

some close connection to a patent, such as claims relating to contracts for the sale or licensing of a

patented product. See, e.g., Cohn v. Compax Corp., 87 A.D.2d 364, 373 (2d Dep’t 1982)

(concluding that question of whether certain provisions in contract for sale and assignment of

plaintiff’s patent rights, concerning duration of defendant’s obligation to make royalty payments,

constituted patent abuse had to await a plenary trial, and that defendant’s motion for partial summary

judgment was properly denied); see also Leviton Mfg. Co. v. Pass & Seymour, Inc., 264 F.Supp.3d

421, 428 (E.D.N.Y. 2017) (finding issues of fact concerning patent misuse defense in suit for breach

of parties’ settlement agreement arising out of prior patent infringement suit).




                                                 20
        In the case at bar, the parties’ General Commercial Framework Agreement and the First

Amendment (collectively “Agreement”) to that agreement reference Corning patents and patent

applications in several places. In general, the Agreement provides that technology and information

contained in those patents and patent applications are included within the definition of “Corning

Technology.” The Agreement also provides that Corning will transfer Corning Technology to

Xinhao and grant Xinhao a limited license to implement and practice that technology, consistent with

the terms of the Agreement. It was Xinhao’s alleged unauthorized use of Corning Technology that

gave rise to this lawsuit.

        Corning’s patents, then, clearly have some bearing on its contract claims. Xinhao argues, in

effect, that Corning, knowing that it cannot bring a claim for infringement of a U.S. patent based on

acts occurring entirely in China, is attempting to bring a de facto infringement claim in the guise of

a breach of contract claim. Corning, Xinhao alleges, is thus impermissibly trying to extend the

geographical scope of its patents.

        There is case authority supporting the view that a patentee’s attempt to expand the

geographical reach of its patent beyond that inherent in the patent itself can constitute patent misuse.

See Finjan, Inc. v. ESET, LLC, No. 17-cv-183, 2017 WL 4358128, at *4 (S.D.Cal. Oct. 2, 2017)

(finding that defendant in patent infringement suit had sufficiently alleged patent misuse based on

theory that plaintiff patentee tied licenses to the patents in suit to sales of products in jurisdictions

where plaintiff did not hold any patents); Tessera, Inc. v. UTAC (Taiwan) Corp., No. 10-cv-4435,

2016 WL 8729937, n. 3 (N.D.Cal. Jan. 15, 2016) (stating that if licensing agreement for products

patented in the U.S. called for royalty payments for products sold anywhere in the world, that might

constitute patent misuse).


                                                   21
          The case at bar does not involve a tying arrangement or royalty payments, but the essence of

this affirmative defense is that Corning is attempting to use the parties’ Agreement to extend the

reach of its U.S. patents into China. Under the Agreement, Corning granted Xinhao a limited license

to practice Corning Technology (which includes technology and information disclosed in Corning’s

patents), with several conditions attached concerning how and under what circumstances Xinhao

may do so. Xinhao alleges that Corning is now seeking in this lawsuit to use those conditions as a

substitute for an infringement claim.

          Although the Court harbors some doubts about the viability of this defense, it is not facially

meritless. Corning’s motion to strike this defense is therefore denied.

          In addition, Corning has not demonstrated that it will be prejudiced by the inclusion of this

defense. At oral argument, Corning’s attorney asserted that the continued presence of the patent

misuse defense will unnecessarily broaden the scope of discovery.               I find that argument

unpersuasive. Xinhao’s alleged misuse of Corning Technology lies at the heart of this case. Since

the Agreement’s definition of Corning Technology expressly references technology disclosed in

Corning’s patents, discovery will necessarily relate to those patents, whether this defense is present

or not.

          In any event, a “factually sufficient and legally valid defense should always be allowed if

timely filed even if it will prejudice the plaintiff by expanding the scope of the litigation. A

defendant with such a defense is entitled to a full opportunity to assert it and have it adjudicated

before a plaintiff may impose liability.” GEOMC, 918 F.3d at 98.

          In so ruling, the Court expresses no view as to the actual merits of this defense, and to be

sure, Xinhao will have to surmount several obstacles to establish the defense. For one, the Supreme


                                                   22
Court has held that parties are free to contractually agree to rights and obligations that exceed those

inherent in the patent itself, as long as they do so for their mutual convenience and not because the

patentee has used its “patent power” to coerce the other party into accepting those terms. See Zenith

Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 135 (1969). Xinhao will have to show, then,

that Corning imposed conditions that “derive their force from the patent[s].” Princo, 616 F.3d at

1328. In addition, Xinhao will have to prove not only that Corning impermissibly broadened the

scope of its patents, but that Corning did so with anticompetitive effect. C.R. Bard, 157 F.3d at 1372

(describing anticompetitive effect as the “key inquiry”). Whether Xinhao can carry that burden, or

whether this defense might properly be challenged on a summary judgment motion remains to be

seen, but at this point I find the defense facially sufficient.



        B. Unconscionability

        New York law defines an unconscionable contract “as one which is so grossly unreasonable

or unconscionable in the light of the mores and business practices of the time and place as to be

unenforceable according to its literal terms.” McFarlane v. Altice USA, Inc., No. 20-CV-1297, 2021

WL 860584, at *8 (S.D.N.Y. Mar. 8, 2021) (quoting Gillman v. Chase Manhattan Bank, N.A., 73

N.Y.2d 1, 10 (1988)). “In general, an unconscionable contract has been defined as one which is so

grossly unreasonable as to be unenforcible because of an absence of meaningful choice on the part

of one of the parties together with contract terms which are unreasonably favorable to the other

party.” King v. Fox, 7 N.Y.3d 181, 191 (2006). See also Morad v. Morad, 27 A.D.3d 626, 626 (2d

Dep’t 2006) (“An unconscionable bargain is one which no person in his or her senses and not under

delusion would make on the one hand, and no honest and fair person would accept on the other, the


                                                   23
inequality being so strong and manifest as to shock the conscience and confound the judgment of any

person of common sense”) (citing Christian v. Christian, 42 N.Y.2d 63, 71 (1977)).

       A contract or contractual provision may be deemed unenforceable as unconscionable “only

where it is ‘both procedurally and substantively unconscionable when made.’” Spinelli v. N.F.L.,

903 F.3d 185, 208 (2d Cir. 2018) (quoting Gillman, 73 N.Y.2d at 10). “The procedural element of

unconscionability requires an examination of the contract formation process and the alleged lack of

meaningful choice.” Gillman, 73 N.Y.2d at 10-11. This examination requires a consideration of

several factors, including “the size and commercial setting of the transaction, whether deceptive or

high-pressured tactics were employed, the use of fine print in the contract, the experience and

education of the party claiming unconscionability, and whether there was disparity in bargaining

power.” Id. (internal citations omitted).

       An agreement is substantively unconscionable “if it is so grossly unreasonable as to be

unenforceable according to its literal terms and those contract terms are unreasonably favorable to

the party seeking to enforce the contract.” Isaacs v. OCE Bus. Servs., Inc., 968 F.Supp.2d 564, 569

(S.D.N.Y. 2013) (citing Lawrence v. Miller, 11 N.Y.3d 588, 594 (2008)). See also Desiderio v.

Nat’l Ass’n of Sec. Dealers, Inc., 191 F.3d 198, 207 (2d Cir. 1999) (substantive unconscionability

under New York law looks at whether contract terms are “unreasonably favorable to ... [one] party”).

       In the case at bar, Xinhao alleges that the Agreement is unconscionable in view of three

things: (1) Corning’s refusal to provide a translation of the Agreement; (2) the disparity of

bargaining power between Corning and Xinhao; and (3) Corning’s attempt to use the Agreement to

preclude Xinhao from finishing glass supplied by third-party glass manufacturers using technology

and know-how provided to Xinhao by those manufacturers for use on their own cover glass. Xinhao


                                                24
asserts that to enforce the Agreement as it is interpreted by Corning would transform the Agreement

into an exclusive finishing arrangement that was never contemplated by the parties.

       I agree with Corning that this defense should be stricken. It is largely conclusory, and to the

extent that Xinhao has alleged facts, those facts do not support it.

       First, there is no evident reason why Xinhao was prevented from hiring its own translator.

This was not a contract between Corning and an individual, non-English-speaking consumer without

the means to have the document translated. Presumably Xinhao was satisfied that it understood the

terms of the Agreement when it signed the document.

       Xinhao’s formulaic reference to the “disparity of bargaining power” between the parties is

wholly conclusory. Contrary to Xinhao’s assertion that this disparity is “manifest by the Agreement

and Corning’s agreements with ... Other Finishers,” Dkt. #45 at 21, that is not at all apparent from

the face of the Agreement or anything else in the record. Again, this was not a consumer contract,

but a contract between two companies, and there is nothing to suggest that it was entered into as

anything other than the result of arms-length dealings. See Hudson Bay Master Fund Ltd. v. Patriot

Nat’l, Inc., No. 16 Civ. 2767, 2016 WL 6906583, at *7 (S.D.N.Y. Nov. 16, 2016) (“Defendants

cannot now baldly plead unconscionability despite having known and agreed to the terms of the

Transaction Documents”).

       Finally, Xinhao’s arguments concerning the manner in which Corning has interpreted or

attempted to use the Agreement does not relate to the contract’s unconscionability, but to contract

interpretation. Xinhao asserts that it has not done anything prohibited by the Agreement, and that

Corning’s allegations are based on an incorrect and unreasonable interpretation of the contract. But




                                                 25
Xinhao has not pointed to anything in the Agreement itself that so unfairly favors Corning as to be

deemed unconscionable.

       “[A]n affirmative defense is improper and should be stricken if it is a legally insufficient

basis for precluding a plaintiff from prevailing on its claims.” GEOMC, 918 F.3d at 98. For the

reasons stated above, I conclude that Xinhao’s defense of unconscionability is facially insufficient,

and the Court grants Corning’s motion to strike this defense. See Don King Productions, Inc. v.

Douglas, 742 F.Supp. 778, 781 (S.D.N.Y. 1990) (“The unconscionability defense ... shall be

stricken, there having been no proffer or allegation sufficient to establish either its procedural or

substantive elements”); see also Passelaigue v. Getty Images (US), Inc., 2018 WL 1156011

(S.D.N.Y. Mar. 1, 2018) (dismissing plaintiff’s unconscionability claim where “there [we]re no

allegations that [defendant] did anything so as to effectively deprive Plaintiff of a meaningful

choice”).



                                            CONCLUSION

       Plaintiff’s motion to dismiss defendant’s counterclaims and to strike affirmative defenses

(Dkt. #48) is granted in part and denied in part.

       Defendant’s counterclaim for rescission/reformation has been voluntarily withdrawn by

defendant, and is dismissed with prejudice. Defendant’s counterclaims for tortious interference with

contractual relations and for tortious interference with prospective economic advantage are dismissed

with prejudice, on the merits.

       Defendant’s affirmative defense of mistake is stricken as withdrawn. Defendant’s affirmative

defense of unconscionability is stricken.


                                                    26
       In all other respects, plaintiff’s motion is denied.

       Plaintiff’s motion to dismiss and to strike (Dkt. #32), which related to an earlier iteration of

defendant’s answer, is denied as moot.

       IT IS SO ORDERED.




                                       _______________________________________
                                                DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       June 24, 2021.




                                                 27
